FILED
                                                                              Dec 20 2018, 8:52 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Denise L. Turner                                          Curtis T. Hill, Jr.
      DTurner Legal LLC                                         Attorney General
      Indianapolis, Indiana                                     Kelly A. Loy
                                                                Supervising Deputy Attorney
                                                                General
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Daniel Cannon,                                            December 20, 2018
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                18A-CR-1871
              v.                                                Appeal from the Morgan Superior
                                                                Court
      State of Indiana,                                         The Honorable Sara Dungan,
      Appellee-Plaintiff                                        Judge
                                                                Trial Court Cause No.
                                                                55D03-1710-CM-2043



      Vaidik, Chief Judge.


[1]   In October 2017, Monrovia Town Marshal Kenneth Jackson went to a house in

      Monrovia looking for a pit bull that had been involved in an attack on two

      miniature horses. There were several people at the house, including Daniel

      Cannon. The dog was in the garage, but when Marshal Jackson spoke to

      Court of Appeals of Indiana | Opinion 18A-CR-1871 | December 20, 2018                           Page 1 of 2
      Cannon, Cannon did not reveal that information. Eventually, though, a child

      at the house pointed to the garage, and Cannon retrieved the dog. The State

      charged Cannon with false informing. After a bench trial, the trial court found

      Cannon guilty. Cannon appeals, arguing that the State failed to present

      sufficient evidence to support a conviction for false informing. We agree.


[2]   The State charged Cannon under Indiana Code section 35-44.1-2-3(d), which

      provides that a person commits false informing if the person “gives false

      information in the official investigation of the commission of a crime,” knowing

      the information to be false. However, the State failed to prove a violation of

      this statute. The State called Marshal Jackson, who testified that he spoke to

      Cannon at the house. The prosecutor asked, “Did he indicate to you where

      that dog was that day?” Tr. p. 19. Marshal Jackson answered, “No.” Id. The

      prosecutor then asked, “Did he indicate to you that the dog was in the house

      that day?” Id. at 20. Marshal Jackson answered, “No.” Id. According to the

      State’s own evidence, Cannon did not give Marshal Jackson any information,

      let alone false information. As such, his conviction for false informing cannot

      stand.1


[3]   Reversed.


      Mathias, J., and Crone, J., concur.



      1
       The State is barred by principles of double jeopardy from retrying Cannon. Also, because we hold that the
      State failed to prove that Cannon gave false information, we need not address whether Marshal Jackson
      spoke to Cannon “in the official investigation of the commission of a crime,” as required by Section 35-44.1-
      2-3(d)(1).

      Court of Appeals of Indiana | Opinion 18A-CR-1871 | December 20, 2018                              Page 2 of 2